995 So.2d 571 (2008)
Jesus ESPINOSA, Appellant,
v.
BINNINGS PAN AMERICAN and Zurich American Insurance Company, Appellees.
No. 1D08-3922.
District Court of Appeal of Florida, First District.
October 6, 2008.
Rehearing Denied November 14, 2008.
*572 Richard E. Zaldivar and Albert Marroquin of Richard E. Zaldivar, P.A., Miami, for Appellant.
Donald R. Simpson of the Law Offices of Hugh Behan, Hollywood, for Appellees.
PER CURIAM.
DISMISSED. Arcangeli v. Albertson's, Inc., 550 So.2d 557 (Fla. 5th DCA 1989).
BENTON, VAN NORTWICK, and HAWKES, JJ., concur.